Name: Commission Regulation (EC) NoÃ 917/2006 of 21 June 2006 determining the extent to which applications lodged in June 2006 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  animal product;  foodstuff
 Date Published: nan

 22.6.2006 EN Official Journal of the European Union L 169/14 COMMISSION REGULATION (EC) No 917/2006 of 21 June 2006 determining the extent to which applications lodged in June 2006 for import rights in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 727/2006 of 12 May 2006 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2006 to 30 June 2007) (2), and in particular Article 5(4) thereof, Whereas: (1) Article 3(1) of Regulation (EC) No 727/2006 fixes the quantities of frozen beef intended for processing which may be imported under special terms in the period from 1 July 2006 to 31 December 2006. (2) Article 5(4) of Regulation (EC) No 727/2006 lays down that the quantities applied for may be reduced. The applications lodged relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Every application for import rights lodged in accordance with Regulation (EC) No 727/2006 for the period 1 July 2006 to 31 December 2006 shall be granted to the following extent, expressed as bone-in beef: (a) 4,733354 % of the quantity requested for beef imports intended for the manufacture of preserves as defined by Article 3(1)(a) of Regulation (EC) No 727/2006, (b) 32,656312 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 3(1)(b) of Regulation (EC) No 727/2006. Article 2 This Regulation shall enter into force on 22 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1899/2004 (OJ L 328, 30.10.2004, p. 67). (2) OJ L 126, 13.5.2006, p. 9.